Citation Nr: 1140435	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  08-03 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for the service-connected psychiatric disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from January 1975 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that increased the rating for the service-connected psychiatric disability (anxiety neurosis in a passive-aggressive personality with paranoid traits) from 10 percent to 50 percent disabling, effective from June 30, 2006.  The Veteran appealed for a rating higher than 50 percent.

Custody of the file was subsequently transferred to the RO in San Juan, Puerto Rico, which is currently VA's Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The social and occupational impairment from the Veteran's service-connected psychiatric disability approximates deficiencies in most areas, but not total impairment.


CONCLUSION OF LAW

The criteria for a rating of 70 percent, but not more, for the service-connected psychiatric disability are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400 (2011).
 





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). The notification obligation in this case was accomplished by way of a letter dated in August 2006, prior to the rating decision on appeal.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran was afforded an opportunity for a personal hearing, but declined.  Examinations were scheduled on two occasions during the course of the appeal, but the Veteran did not report for examination; when a claimant fails without good cause to report for an examination scheduled in conjunction with a claim for increase the claim shall be denied.  See 38 C.F.R. § 3.655(b).  Further, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

Based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.



Legal Principles

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

The Veteran's disability is rated under 38 C.F.R. § 4.130, Diagnostic Code 9400.  In relevant part, the rating criteria are as follows.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability on appeal.  The Board has found nothing in the historical record that would lead to the conclusion the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  

A VA mental health clinic (MHC) outpatient treatment note in March 2005 states the Veteran reported feeling "stressed" and occasionally unmotivated.  He reported occasional auditory hallucinations and poor appetite.  The Veteran stated that medication had helped him feel more relaxed and sleep better, but the medication had poor efficacy on target symptoms.  The Veteran's appearance was appropriate and he was oriented times three.  Eye contact was poor.  Speech was unremarkable and thought process was normal, but thought content showed low self-esteem.  Mood and affect were blunted at most times but at key moments affect was broadened into smiling.  The Veteran denied homicidal or suicidal ideation.  The clinician assigned a current Global Assessment of Functioning (GAF) of 55.
 
The Veteran had a VA psychiatric examination in August 2006, performed by a psychiatrist who reviewed the claims file and the Veteran's medical record.  The Veteran had not been hospitalized for mental disability since 1975.  The Veteran endorsed taking three prescription medications to control psychotic, depressive and anxiety symptoms, with no side effects.  Medication had fair effectiveness in that his anxiety was partially controlled but he continued to have somatic symptoms of anxiety 2-4 hours per day.  The Veteran described sleep impairment of only being able to sleep for four hours.  He denied hallucinations, inappropriate behaviors or obsessive/ritualistic behaviors.   The Veteran endorsed panic attacks with palpitations and diaphoresis, but he did not quantify how often such attacks occurred.  He denied suicidal or homicidal ideation.  The Veteran stated he was currently unemployed due to his psychiatric disability; he had worked as a police officer for 21 years and had worked thereafter selling cars for eight months, but he stopped going to work because he was unable to deal with stresses and had a confrontation with his boss. 

The Veteran presented for examination neatly groomed and appropriately dressed.  His psychomotor activity was distinguished by hand-wringing, restlessness and tension; he appeared to be very anxious and unable to sit still.  He was sometimes tearful.   His speech was impoverished and hesitant, and he made poor eye contact.  The Veteran's attitude toward the examiner was cooperative and attentive, and his affect was normal; however, his mood was anxious and depressed.  The Veteran's attention was disturbed, in that he was easily distracted, but he was oriented times three.  Thought process showed paucity of ideas, but thought content was unremarkable and the Veteran was not delusional.  Judgment and insight were unremarkable.  Impulse control was poor, in that the Veteran reported an episode of violence in which he attacked his boss earlier that month.  The Veteran was able to maintain minimum hygiene standards and there was no problem with activities of daily living (ADLs).  Memory was normal.  The examiner diagnosed generalized anxiety disorder (GAD) and assigned a GAF of 48.  

The examiner characterized the Veteran as having somatic symptoms of anxiety that were severe and disabling.  The examiner stated the Veteran had total occupational and social functioning due to his mental disorder, exemplified by the following symptoms: excessive worry; difficulty to stop worrying; very restless; easily fatigued; irritable; muscle tension; problems sleeping; frequent crying spells; mind goes blank when under stress; has panic symptoms in which he cannot stop thinking about worries; and, isolating himself to avoid conflicts with people.

The Veteran presented to the VA MHC in August 2009 requesting refill of his anxiety medications; he explained that he had lived in the Dominican Republic for the past three years but was very concerned that he may have contracted hepatitis or HIV from a colonoscopy and was isolating himself from his family for fear or infecting them.  He reported recent suicidal ideation two days previously and suicidal attempt two years previously, but medication reduced his suicidal thoughts.  He reported having punched a person two months previously and stated he isolated himself from people to avoid conflict.  He endorsed auditory hallucinations, poor sleep and poor appetite.  The Veteran presented as unshaven (he stated he was not shaving until he was certain he was not infected).  His behavior was calm and cooperative, and his speech was regular.  There were no abnormal involuntary movements, and eye contact was fair.  Thought process was linear and goal-directed, although thought content was depressed with anhedonia.  The Veteran denied paranoia but reported vague indistinct auditory hallucinations.  Insight and judgment were fair; the Veteran was noted to be future-oriented and looking forward to returning home to spend time with his wife and family.  The clinician diagnosed PTSD, depression and anxiety.  The clinician increased the Veteran's psychotropic medications but did not assign a GAF.

On review of the evidence above, the Board finds the Veteran's disability picture more closely approximates the criteria for a 70 percent rating (occupational and social impairment with deficiencies in most areas).  The Veteran reported impaired impulse control with episodes of violence that caused him to be unemployed and unemployable, as well as difficulty in adapting to stressful circumstances (including work or a worklike setting); these symptoms are squarely within the criteria for the 70 percent rating and have apparently been accepted by his VA providers.  Further, the VA examiner characterized the Veteran as having total social and occupational impairment.  Therefore, although the Veteran does not exhibit all of the symptoms associated with the 70 percent rating, the Board finds his entire disability picture more closely approximates the criteria for the 70 percent rating.

The Board has considered whether a rating higher than 70 percent can be assigned, particularly since the VA examiner characterized the Veteran as having "total social and occupational impairment" (the standard for the 100 percent rating).  However, the same examiner stated the Veteran had no impairment of ADLs, which shows he does not have total impairment within the plain meaning of the rating criteria.  Although the Veteran showed significant impairment during the period under review he was consistently alert and oriented during examination, there was no psychosis and the Veteran has not been characterized as a threat to himself or to others.  The evidence does not show the Veteran is incapable of self-care or unable to manage his own finances.  In sum, none of the symptoms associated with the 100 percent rating are shown.

Finally, the Board has considered the GAF scores assigned during the period.  The GAF score records the clinician's judgment of the individual's overall level of functioning, with 100 representing a high level of functioning and no psychiatric symptoms.  See Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.  While the GAF score is not the sole basis for assigning a disability rating, it provides a clinical indicator of the patient's functional ability.

In this case, the Veteran's GAF scores were 55 in March 2005 and 45 in August 2006.  GAF scores between 41 and 50 indicate serious symptoms or any serious impairment in social, occupational or school functioning, while GAF scores between 51 and 60 indicate moderate symptoms or moderate difficulty functioning.  Quick Reference, supra, pg. 46-47.  Given that the Veteran's GAF are indicative of "serious symptoms or serious impairment" but not total impairment, those scores do not support award of a rating higher than 70 percent.

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the manifestations of the service-connected psychiatric disability are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

The Board has applied the benefit -of-the-doubt rule in favor of the Veteran.


ORDER

The Board having determined that the Veteran's service-connected psychiatric disability warrants a 70 percent rating, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.


REMAND

The Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation. There must be cogent evidence of unemployability in the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

The Veteran has consistently maintained that his service-connected psychiatric disability renders him unable to maintain gainful employment, and the treatment records associated with the claims file tend to support that contention.  He has accordingly presented a claim for a TDIU that is part of the claim on appeal.  

The Board notes the RO has not previously adjudicated a claim for a TDIU, and has not advised the Veteran of the elements required to show entitlement to such benefit.  To avoid prejudice to the Veteran, he must be advised of the requirements to establish entitlement to a TDIU before the issue is adjudicated.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or AMC should inform the Veteran and his representative of the elements required to establish entitlement to a TDIU based on the service-connected psychiatric disability, and of the respective duties of VA and the claimant in obtaining such evidence.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should adjudicate the Veteran's claim for a TDIU in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be issued a Supplemental Statement of the Case.

Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


